DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-7 are interpreted to invoke 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement information acquisition unit”, “a search range determination unit”, “an object recognition unit” and “reliability calculation unit” in claims 1-7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications discloses – “information processing apparatus 110 includes, as a main hardware 15configuration, a Central Processing Unit (CPU) 102, a Read Only Memory (ROM) 104, a Random Access Memory (RAM) 106, and an interface unit 108 (IF; Interface). The CPU 102, the ROM 104, the RAM 106, and the interface unit 108 are connected to one another via a data bus or the like. The management server 50 may include a configuration that is substantially the same as the hardware20 configuration of the information processing apparatus 110 described above. The CPU 102 has a function as an arithmetic apparatus that performs control processing, arithmetic processing and the like. The ROM 104 includes a function of storing a control program, an arithmetic program and the like executed by the CPU 102. The RAM 106 includes a function of temporarily storing process25 data and the like. The RAM 106 may include a database. Accordingly, the database may be implemented in the information processing apparatus 110”, and Figure 8 discloses hardware computer processor(s) or equivalents thereof to execute the functions performed by the units. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US Pub No. 20140161312 A1) in view of Tsunematsu et al. (US Pub No. 20150077568 A1).  

Regarding Claim 1,
Adachi discloses An object detection system comprising: 
a movement information acquisition unit configured to acquire movement 5information, which is information regarding a moving object included in a first image captured by a first image capturing apparatus; (Adachi, 0035], discloses the object tracking unit 103 to determine whether objects in a plurality of frames are identical, for example, if the moving position of an object predicted using the moving vector of the detected object and the detected object position fall within a predetermined range, the objects are determined as identical. Alternatively, objects having a high correlation between frames may be associated using the color, shape, size (area), and the like of the objects. The object tracking unit 103 performs processing of determining identical objects in a plurality of frames and tracking the object. The method is not limited to a specific one, and any method of performing the same processing is usable; object area and its features are tracked in multiple images captured by camera and its motion information is obtained by processing features including color, shape, size of the object region in consecutive images captured by one camera)

Adachi does not explicitly disclose among a plurality of image capturing apparatuses arranged in positions different from one another; a search range determination unit configured to determine a limited search range in a second image captured by a second image capturing apparatus among the 10plurality of image capturing apparatuses in accordance with the movement information; and an object recognition unit configured to perform recognition of the moving object for the limited search range in the second image.  

Tsunematsu discloses among a plurality of image capturing apparatuses arranged in positions different from one another (Tsunematsu, [0023], discloses he image display apparatus 500 overlaps and displays image data recorded in the network storage apparatus 300 and image analysis results. Also, the image display apparatus 500 performs display of image information managed on the server 400 over the entire monitoring range monitored by the cameras 100 and 200. In addition, the image display apparatus 500 further has an input function for performing an image search operation such as that for an event scene with an image analysis result based on image information. The image display apparatus 500 is realized as an information processing apparatus such as a personal computer (PC), for example. The camera 100 and the camera 200 may be configured as two or more (a plurality of) cameras, and there is no limit on the number of cameras if there are two or more. In other words, there may be a plurality of cameras capable of identifying an imaging target when the plurality of cameras capture the same target; multiple cameras are placed at different locations to capture images)

a search range determination unit configured to determine a limited search range in a second image captured by a second image capturing apparatus among the 10plurality of image capturing apparatuses in accordance with the movement information; (Tsunematsu, [0011], [0042], discloses a feature of the present invention is to provide a control method in an image capture system having a first image capture apparatus and a second image capture apparatus, the method comprising: setting an imaging range of a second image capture apparatus in accordance with a movement speed of an analysis target of analysis processing on a captured image captured by the first image capture apparatus, and controlling the second image capture apparatus so as to capture the set imaging range; in the image analysis by the image analysis unit 102, both analysis processing relating to a human body, and analysis processing relating to an object are executed. The image analysis unit 102 executes, for a human body, one or more of a human body detection, a face detection, a facial recognition, a face orientation detection, a facial organ detection, or a part recognition for a human body such as an age, a gender, a facial expression, a shoulder, feet, or height (human body characteristic recognition). Also, the image analysis unit 102 performs analysis of a size or a shape of an object, or performs detection of an object category for a chair, an automobile, or the like. The image analysis unit 102 executes human body/object common analysis processing as processing common to both human bodies and objects. Included in this common analysis processing is at least one of estimation of distance to a target, estimation of a three-dimensional position, and analysis of a movement direction and a movement speed of a target. The above described image analysis by the image analysis unit 102 may all be executed, or only a portion may be executed in accordance with camera capabilities, system settings, or the like; search range for object detection is determine based on moving speed information of the moving object from images captured of one camera to other camera) and 


an object recognition unit configured to perform recognition of the moving object for the limited search range in the second image.  (Tsunematsu, [0011], [0042], discloses a feature of the present invention is to provide a control method in an image capture system having a first image capture apparatus and a second image capture apparatus, the method comprising: setting an imaging range of a second image capture apparatus in accordance with a movement speed of an analysis target of analysis processing on a captured image captured by the first image capture apparatus, and controlling the second image capture apparatus so as to capture the set imaging range; in the image analysis by the image analysis unit 102, both analysis processing relating to a human body, and analysis processing relating to an object are executed. The image analysis unit 102 executes, for a human body, one or more of a human body detection, a face detection, a facial recognition, a face orientation detection, a facial organ detection, or a part recognition for a human body such as an age, a gender, a facial expression, a shoulder, feet, or height (human body characteristic recognition). Also, the image analysis unit 102 performs analysis of a size or a shape of an object, or performs detection of an object category for a chair, an automobile, or the like. The image analysis unit 102 executes human body/object common analysis processing as processing common to both human bodies and objects. Included in this common analysis processing is at least one of estimation of distance to a target, estimation of a three-dimensional position, and analysis of a movement direction and a movement speed of a target. The above described image analysis by the image analysis unit 102 may all be executed, or only a portion may be executed in accordance with camera capabilities, system settings, or the like; object is recognized from moving frames from one camera to other based on its features and categorized accordingly such as human, chair, automobile etc.)

Both Adachi and Tsunematsu are directed to object recognition in multiple frames captured. Adachi discloses the claimed invention except for the recognizing object from frames obtained from second camera positioned within specific search range. Tsunematsu teaches that it is known to modify search range based on moving speed at which the object is entering second camera frame in order to track the same object from multiple cameras at different positions accurately within a search range established based on moving speed of object. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the search range limitations, as taught by Tsunematsu in order to improve object recognition accuracy with multiple cameras. 

Regarding Claim  152, 
The combination of Adachi and Tsunematsu further discloses wherein the search range determination unit determines the limited search range when the movement information indicates that the moving object is traveling toward an imaging region of the second image capturing apparatus.  (Adachi, [0035], discloses the object tracking unit 103 to determine whether objects in a plurality of frames are identical, for example, if the moving position of an object predicted using the moving vector of the detected object and the detected object position fall within a predetermined range, the objects are determined as identical. Alternatively, objects having a high correlation between frames may be associated using the color, shape, size (area), and the like of the objects. The object tracking unit 103 performs processing of determining identical objects in a plurality of frames and tracking the object. The method is not limited to a specific one, and any method of performing the same processing is usable; shape, size and color features of object in images are processed in tracking frames). (Tsunematsu, [0042], [0057], [0066], discloses in a case where the same imaging target is captured while tracking the imaging target by a plurality of cameras, image analysis common between the cameras is executed, and imaging target (tracking target) searching and identification is executed using the image analysis results in coordination. In particular, by expanding a search range of an imaging target based on the image analysis result, it is possible to identify and track the imaging target efficiently under appropriate conditions. With this, identification of an imaging target can be performed at high speed; image analysis by the image analysis unit 102, both analysis processing relating to a human body, and analysis processing relating to an object are executed. The image analysis unit 102 executes, for a human body, one or more of a human body detection, a face detection, a facial recognition, a face orientation detection, a facial organ detection, or a part recognition for a human body such as an age, a gender, a facial expression, a shoulder, feet, or height (human body characteristic recognition). Also, the image analysis unit 102 performs analysis of a size or a shape of an object, or performs detection of an object category for a chair, an automobile, or the like. The image analysis unit 102 executes human body/object common analysis processing as processing common to both human bodies and objects. Included in this common analysis processing is at least one of estimation of distance to a target, estimation of a three-dimensional position, and analysis of a movement direction and a movement speed of a target. The above described image analysis by the image analysis unit 102 may all be executed, or only a portion may be executed in accordance with camera capabilities, system settings, or the like; Finally, in step S404, the notification unit 402 of the server 400 transmits camera angle information indicating the decided camera angles to the camera 200 and the processing completes. Here, based on the processing result received from the camera 100, transmission may be performed in accordance with the type of the image analysis used in the imaging target identification processing on the camera 200, and it may be specified what image analysis result is used to identify the imaging target. In a case where an imaging target is identified using a characteristic amount obtained by a facial recognition, in step S404 the characteristic amount obtained by the image analysis unit 102 performing face recognition processing on the captured image of the camera 100 is transmitted to the camera 200; object moving speed and directions are obtained and tracked by multiple cameras and range is adjusted according to processing the images). Additionally, the rational and motivation to combine the references Adachi and Tsunematsu as applied in claim 1 apply to this claim. 

Regarding Claim  203, 
The combination of Adachi and Tsunematsu further discloses wherein the search range determination unit determines a predetermined range in the second image that corresponds to a direction of an imaging region of the first image capturing apparatus to be the limited search range.  (Tsunematsu, [0042], [0057], [0066], discloses in a case where the same imaging target is captured while tracking the imaging target by a plurality of cameras, image analysis common between the cameras is executed, and imaging target (tracking target) searching and identification is executed using the image analysis results in coordination. In particular, by expanding a search range of an imaging target based on the image analysis result, it is possible to identify and track the imaging target efficiently under appropriate conditions. With this, identification of an imaging target can be performed at high speed; image analysis by the image analysis unit 102, both analysis processing relating to a human body, and analysis processing relating to an object are executed. The image analysis unit 102 executes, for a human body, one or more of a human body detection, a face detection, a facial recognition, a face orientation detection, a facial organ detection, or a part recognition for a human body such as an age, a gender, a facial expression, a shoulder, feet, or height (human body characteristic recognition). Also, the image analysis unit 102 performs analysis of a size or a shape of an object, or performs detection of an object category for a chair, an automobile, or the like. The image analysis unit 102 executes human body/object common analysis processing as processing common to both human bodies and objects. Included in this common analysis processing is at least one of estimation of distance to a target, estimation of a three-dimensional position, and analysis of a movement direction and a movement speed of a target. The above described image analysis by the image analysis unit 102 may all be executed, or only a portion may be executed in accordance with camera capabilities, system settings, or the like; Finally, in step S404, the notification unit 402 of the server 400 transmits camera angle information indicating the decided camera angles to the camera 200 and the processing completes. Here, based on the processing result received from the camera 100, transmission may be performed in accordance with the type of the image analysis used in the imaging target identification processing on the camera 200, and it may be specified what image analysis result is used to identify the imaging target. In a case where an imaging target is identified using a characteristic amount obtained by a facial recognition, in step S404 the characteristic amount obtained by the image analysis unit 102 performing face recognition processing on the captured image of the camera 100 is transmitted to the camera 200; object moving speed and directions are obtained and tracked by multiple cameras and range is adjusted according to processing the images). Additionally, the rational and motivation to combine the references Adachi and Tsunematsu as applied in claim 1 apply to this claim.

Regarding Claim  254, 
The combination of Adachi and Tsunematsu further discloses wherein the object recognition unit performs recognition of the moving object for the limited search range at a timing when the moving object is estimated to reach an imaging region of the second image capturing apparatus.  (Tsunematsu, [0042], [0055], [0061], discloses in a case where the movement speed of the imaging target is greater than or equal to a predetermined speed, a moveable range is calculated considering the movement speed, a movement direction, and a time period thought to be necessary until identification by the camera 200, and the search range is set in accordance with the moveable range. Furthermore, in a case where even though a movement speed is not fast, the imaging target is nearing the camera 200, the imaging range is magnified because there is the possibility that the imaging target will go out of the frame when zoom is set in a telephoto direction; In step S205, the camera 200 compares an imaging target obtained from the analysis result of the camera 100, and an imaging target candidate obtained in step S202, and based on the comparison result, determines the existence or absence of the same imaging target. This determination uses a characteristic amount similarity level obtained by facial recognition on the compared imaging targets, for example; based on object moving speed, its time entering the frame of second camera apparatus is estimated within the search range and recognition of moving object is performed). Additionally, the rational and motivation to combine the references Adachi and Tsunematsu as applied in claim 1 apply to this claim. 

Regarding Claim  305, 
The combination of Adachi and Tsunematsu further discloses a reliability calculation unit configured to calculate, for each type of the moving object, a reliability of recognition of the moving object using the type and the reliability of the moving object obtained as a result of object recognition performed by the object recognition unit and the type and the reliability of the moving object34 included in the movement information.  (Tsunematsu, [0042], [0045], in the image analysis by the image analysis unit 102, both analysis processing relating to a human body, and analysis processing relating to an object are executed. The image analysis unit 102 executes, for a human body, one or more of a human body detection, a face detection, a facial recognition, a face orientation detection, a facial organ detection, or a part recognition for a human body such as an age, a gender, a facial expression, a shoulder, feet, or height (human body characteristic recognition). Also, the image analysis unit 102 performs analysis of a size or a shape of an object, or performs detection of an object category for a chair, an automobile, or the like. The image analysis unit 102 executes human body/object common analysis processing as processing common to both human bodies and objects. Included in this common analysis processing is at least one of estimation of distance to a target, estimation of a three-dimensional position, and analysis of a movement direction and a movement speed of a target. The above described image analysis by the image analysis unit 102 may all be executed, or only a portion may be executed in accordance with camera capabilities, system settings, or the like; For the object detection, in particular a background difference, and a size or shape of an object are estimated using machine learning. Also, by examining a category of what an object is using machine learning, an approximate size for each category is obtained as reference information. Also, a probability of the category that an object is (likelihood, score) is obtained. For example, for a car, an approximate size may be made to be 5 m in length and 2 m in height, and similarly for shoulder width/height, later explained three-dimensional position estimation accuracy improvement is used; objects are recognized and their category (object type) is determined including human and other objects such as chair, automobile etc. and recognition of category (type) is given likelihood score and probability (reliability) using machine learning classification algorithms to determine confidence score if the recognized object type belong to classified category of object type). Additionally, the rational and motivation to combine the references Adachi and Tsunematsu as applied in claim 1 apply to this claim.


Regarding Claim 7, 
The combination of Adachi and Tsunematsu further discloses the 10plurality of image capturing apparatuses.  (Tsunematsu, [0042], [0057], [0066], discloses in a case where the same imaging target is captured while tracking the imaging target by a plurality of cameras, image analysis common between the cameras is executed, and imaging target (tracking target) searching and identification is executed using the image analysis results in coordination. In particular, by expanding a search range of an imaging target based on the image analysis result, it is possible to identify and track the imaging target efficiently under appropriate conditions. With this, identification of an imaging target can be performed at high speed; image analysis by the image analysis unit 102, both analysis processing relating to a human body, and analysis processing relating to an object are executed. The image analysis unit 102 executes, for a human body, one or more of a human body detection, a face detection, a facial recognition, a face orientation detection, a facial organ detection, or a part recognition for a human body such as an age, a gender, a facial expression, a shoulder, feet, or height (human body characteristic recognition). Also, the image analysis unit 102 performs analysis of a size or a shape of an object, or performs detection of an object category for a chair, an automobile, or the like. The image analysis unit 102 executes human body/object common analysis processing as processing common to both human bodies and objects. Included in this common analysis processing is at least one of estimation of distance to a target, estimation of a three-dimensional position, and analysis of a movement direction and a movement speed of a target. The above described image analysis by the image analysis unit 102 may all be executed, or only a portion may be executed in accordance with camera capabilities, system settings, or the like; Finally, in step S404, the notification unit 402 of the server 400 transmits camera angle information indicating the decided camera angles to the camera 200 and the processing completes. Here, based on the processing result received from the camera 100, transmission may be performed in accordance with the type of the image analysis used in the imaging target identification processing on the camera 200, and it may be specified what image analysis result is used to identify the imaging target. In a case where an imaging target is identified using a characteristic amount obtained by a facial recognition, in step S404 the characteristic amount obtained by the image analysis unit 102 performing face recognition processing on the captured image of the camera 100 is transmitted to the camera 200; object moving speed and directions are obtained and tracked by multiple cameras and range is adjusted according to processing the images). Additionally, the rational and motivation to combine the references Adachi and Tsunematsu as applied in claim 1 apply to this claim.

Claim 8 recite method with steps corresponding to the system elements recited in Claim 1. Therefore, the recited steps of the method Claim 8 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Adachi and Tsunematsu references presented in rejection of Claim 1, apply to this claim.

Claim 9 recite computer program with instructions corresponding to the system elements recited in Claim 1. Therefore, the recited program instructions of the computer program Claim 9 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Adachi and Tsunematsu references presented in rejection of Claim 1, apply to this claim.

The combination of Adachi and Tsunematsu further discloses A non-transitory computer readable medium storing a program for causing a computer (Tsunematsu, [0079], discloses a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium) to perform the functions of one or more of the above-described embodiments of the present invention, and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiments. The computer may comprise one or more of a central processing unit (CPU), micro processing unit (MPU), or other circuitry, and may include a network of separate computers or separate computer processors. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like.). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 6: Claim 6 recite limitations – “wherein the reliability calculation unit calculates, for each type of the moving object, a reliability by 5calculating an average of the reliability of the moving object obtained as a result of object recognition performed by the object recognition unit and the reliability of the moving object included in the movement information”, in combination with features of independent claims are not disclosed by the cited prior art references. Therefore, claim 6 is objected as allowable subject matter.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100110183 A1
US-20180308243-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Pinalben Patel/Examiner, Art Unit 2661